  Case 1:18-cv-00950-LO-JFA Document 634 Filed 12/05/19 Page 1 of 2 PageID# 26055


                               UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF VIRGINIA


SONY MUSIC
ENTERTAINMENT, et al.
                                         Plaintiff(s),
                    v.
                                                                      JURY TRIAL
COX COMMUNICATIONS, INC,                                            Case No. 1:18CV950
et al.
                                         Defendant(s)
                                         .


HONORABLE LIAM O’GRADY presiding                                      Court Reporter:   N. Linnell/ A.
                                                                                        Thomson
Deputy Clerk: Amanda                                                     Court Time:    8:54 – 9:07
Proceeding Held: December 5, 2019                                                       9:13 – 10:57
                                                                                        11:20 – 1:02
                                                                                        2:03 – 3:41
                                                                                        4:00 – 5:05
                                                                  Total Time in Court   6 hr. 22 min.
Appearances:

    Plaintiff(s):        Scott Zebrak, Matthew Oppenheim, Jeffrey Gould, Lucy Noyola, Jia Rye, Andrew
                         Guerra, Michael Druckman

    Defendant(s): Thomas Buchanan, Michael Elkin, Jennifer Golinveaux, Thomas Lane, Sean
                  Anderson, Cesie Alvarez, Thomas Kearney, Michael Brody, Diana Leiden


Day 4
8:54 a.m. – Court resumes.
8:55 a.m. – Mr. Oppenheim presents argument re: Mr. Carothers.
8:56 a.m. – Mr. Elkin responds.
9:04 a.m. – Mr. Oppenheim replies.
9:07 a.m. – Court recesses.
9:13 a.m. – Court resumes.
9:15 a.m. – Jury returns to the courtroom.
9:15 a.m. – Mr. Brody begins cross-exam of witness Samuel (Sam) Bahun. Witness previously sworn.
10:56 a.m. – Jury excused.
10:57 a.m. – Court recesses.
11:20 a.m. – Court resumes. Jury returns to the courtroom.
11:21 a.m. – Mr. Brody continues with cross-exam of witness.
11:34 a.m. – Mr. Brody concludes.
11:34 a.m. – Mr. Oppenheim begins re-direct exam.
  Case 1:18-cv-00950-LO-JFA Document 634 Filed 12/05/19 Page 2 of 2 PageID# 26056


12:09 p.m. – Mr. Oppenheim concludes. Witness excused.
12:10 p.m. – Mr. Zebrak calls witness Dr. George McCabe. Witness sworn. Begin direct-exam.
12:25 p.m. – Witness found to be an expert in statistics.
12:58 p.m. – Jury excused.
1:02 p.m. – Court recesses.
2:03 p.m. – Court resumes.
2:04 p.m. – Jury returns to the courtroom.
2:05 p.m. – Mr. Zebrak continues with direct-exam of witness.
2:17 p.m. – Mr. Zebrak concludes.
2:17 p.m. – Mr. Buchanan begins cross-exam.
3:26 p.m. – Mr. Buchanan concludes.
3:27 p.m. – Mr. Zebrak begins re-direct exam.
3:35 p.m. – Mr. Zebrak concludes. Witness excused.
3:36 p.m. – Jury excused.
3:41 p.m. – Court recesses.
4:00 p.m. – Court resumes.
4:02 p.m. – Mr. Oppenheim calls witness Linda Trickey. Witness sworn. Begin direct-exam.
5:01 p.m. – Jury excused for the day.
5:02 p.m. – Witness excused for the day.
5:03 p.m. – Demonstrative exhibits from Dr. McCabe will be labeled by Plaintiff’s and admitted
tomorrow morning.
5:05 p.m. – Court recesses for the day.
